·• ~~becca Leopard
  :jief Deputy                                                                                                                   Office Supervisor
~6)_3],.~685                                                                                                                      (936) 336-4683

                                                                      DONNA G BROWN
                                                                           District Clerk
                                                                        Liberty County, Texas
                                                                     1923 Sam Houston, Room 115
                                                                         Liberty, Texas 77575
                                                                            (936) 336-4682
         October 16, 2015



         Abel Acosta, Clerk
         Court of Criminal Appeals
         P 0 Box 12308, Capitol Station
                                                                                                                ~EC~~VlE[Q) ~~                  ·.
                                                                                                               OOOOTOfCRJMJNbW. A~~
         Austin, Texas 78711
                                                                                                                    OCT 19 zo1e
         RE: William Earl Durham, CCA No. WR-30,830-16



         Mr. Acosta:



         This letter is in response to the Order filed October 7, 2015, Activity on this case is as follows:
                          t······       l       .
         06.12.15 · :· ·· · ·- Application of WHC was filed
                    j,.    _:   .. -:·. • . •



         06:19.15 · :                           D.A.'s office was served with the Application of WHC

         08.26.15                               Trial Court entered 001, Copies of ODI and Application of WHC were provided to
                                                Attorney's, who were requested to respond (Alvin Saenz and Lameka Trahan)

         10.16.15                               Attorneys have yet to respond to ODI and Application of WHC

         If you have any further questions concerning this matter, feel free to contact our office.



         Sincerely

         ~v~~
         1"'-   ·               '11\ .. c           1\_ .   (1\


         Tania McGrath



         Cc:. D.A.'s Office                                                       '   . II ' ' • ~   ··~   •




               Alvin
                ..   Seanz.
              -Lameka Trahan '-
                                                .. ,.. ,
                                            '       ·.-